FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


FLORENTINA DEMUTH,                        No. 12-57197
              Plaintiff-Appellant,
                                           D.C. No.
                v.                      2:10-cv-06783-
                                          MWF-CW
COUNTY OF LOS ANGELES, a public
entity; LOS ANGELES COUNTY
SHERIFF’S DEPARTMENT, a public             OPINION
entity; WAI CHIU R. LI, an
individual,
              Defendants-Appellees.


     Appeal from the United States District Court
         for the Central District of California
    Michael W. Fitzgerald, District Judge, Presiding

                Argued and Submitted
       February 10, 2015—Pasadena, California

                Filed August 14, 2015

       Before: Alex Kozinski, Morgan Christen
       and Andrew D. Hurwitz, Circuit Judges.

              Opinion by Judge Kozinski
2              DEMUTH V. CTY. OF LOS ANGELES

                           SUMMARY*


                            Civil Rights

    The panel affirmed in part and reversed in part the district
court’s bench trial judgment in an action brought under 42
U.S.C. § 1983 by a Los Angeles County public defender who
alleged that her Fourth Amendment rights were violated
when a deputy sheriff briefly arrested her pursuant to a
judicial command that she appear in court.

    The panel held that the deputy sheriff was not entitled to
qualified immunity because he could not reasonably have
believed that he had one of the usual Fourth Amendment
justifications for the arrest. The panel held that the presiding
referee’s order, by its clear terms, did not authorize the
deputy sheriff to seize plaintiff, and that no reasonable officer
could have understood the referee as ordering that plaintiff be
forcibly brought into court.

    The panel affirmed in part and reversed in part, in a
memorandum disposition, the district court’s denial of quasi-
judicial immunity, and its adverse verdict on plaintiff’s state
law and excessive force claims.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
               DEMUTH V. CTY. OF LOS ANGELES                            3

                             COUNSEL

Daniel A. Crawford (argued), Henry G. Weinstein, Crawford
Weinstein LLP, Sherman Oaks, California, for Plaintiff-
Appellant.

Steven Jeff Renick (argued), Manning & Kass, Ellrod,
Ramirez, Trester LLP, Los Angeles, California; Maureen
Thomas, Michael Thomas, Thomas and Thomas, Agoura
Hills, California, for Defendants-Appellees.


                              OPINION

KOZINSKI, Circuit Judge:

   A deputy sheriff briefly arrested counsel Florentina
Demuth pursuant to a judicial command that she appear in
court. We decide whether the deputy is protected by
qualified immunity.

                                FACTS

    This story begins in Los Angeles’s Los Padrinos Juvenile
Courthouse. Florentina Demuth, a public defender, arrived
shortly after 8:30 a.m. She had a hearing for one of her
clients that day, though it wasn’t set for a specific time.
Around 9:00 a.m., she had a brief conversation with Heidi
Shirley, who was the presiding referee1 in Demuth’s case.
Demuth also had a conversation with opposing counsel in
which Demuth indicated that she didn’t intend to return to

 1
   A referee is a person who serves as a subordinate judicial officer on a
part- or full-time basis. Cal. Welf. & Inst. Code § 255.
4           DEMUTH V. CTY. OF LOS ANGELES

court until approximately 1:30 p.m. Demuth then left to work
in her office, which was located in a different part of the
building. A short while later, Referee Shirley asked Li, the
sheriff’s deputy on duty in her courtroom, to page Demuth
over the court’s intercom. Deputy Li paged Demuth several
times. Demuth heard at least one page, but she didn’t
respond. Deputy Li also telephoned Demuth’s direct line.
Demuth heard her direct line ringing, but she didn’t answer.

    This was not unusual. Lawyers, especially public
defenders, were often absent from the courtroom when their
case was called, and it typically took some time—and a few
pages—to get them there. While she was being paged,
Demuth was with her supervisor, Patricia De La Guerra
Jones, who had instructed Demuth to finish an assignment
before returning to court.

    Referee Shirley was eager to hear the case of Demuth’s
client. She had approximately 53 cases on her calendar to
hear before 2:00 p.m., and the deadline to hear the case of
Demuth’s client was that day. Around 9:45 a.m., Referee
Shirley made the following statement: “Alright, I order Ms.
Demuth to come to this courtroom. If she refuses, then Ms.
De La Guerra Jones will have to come in and explain to me
why this is happening.” Li found Demuth in her office suite
talking to De La Guerra Jones. Li told Demuth several times
that she had been called by Referee Shirley, to which Demuth
responded “just a minute,” or something to that effect. After
some back and forth, Li raised his voice and demanded that
Demuth come immediately. Demuth responded that “[i]f you
want me to come right now, you’ll have to arrest me.” Li
then did just that: He put Demuth in handcuffs and escorted
her to Referee Shirley’s courtroom, where he removed the
handcuffs. The arrest lasted some 11 minutes.
             DEMUTH V. CTY. OF LOS ANGELES                    5

    Demuth sued Li and the County of Los Angeles under
42 U.S.C. § 1983 and a variety of state law theories. After a
bench trial, defendants prevailed on all counts. The district
court concluded that the arrest violated Demuth’s Fourth
Amendment rights, but that Li was protected by qualified
immunity. Demuth appeals. We review the district court’s
factual findings for clear error and its grant of qualified
immunity de novo.

                       DISCUSSION

    Li concedes that he violated Demuth’s Fourth
Amendment rights but stands on the district court’s
determination that he’s entitled to qualified immunity. This
doctrine protects government officials from suits for damages
unless their actions violated “clearly established statutory or
constitutional rights of which a reasonable person would have
known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Li
can only be liable if “every reasonable official would have
understood that” arresting Demuth violated her Fourth
Amendment rights. Mattos v. Agarano, 661 F.3d 433, 442
(9th Cir. 2011) (en banc) (internal quotation marks omitted).

    While the law must be unambiguous to overcome
qualified immunity, that doesn’t mean that every “official
action is protected . . . unless the very action in question has
previously been held unlawful.” C.B. v. City of Sonora,
769 F.3d 1005, 1026 (9th Cir. 2014). “[O]fficials can still be
on notice that their conduct violates established law even in
novel factual circumstances.” Hope v. Pelzer, 536 U.S. 730,
741 (2002). This is especially true in the Fourth Amendment
context, where “the constitutional standard—
reasonableness—is always a very fact-specific inquiry.”
C.B., 769 F.3d at 1026.
6            DEMUTH V. CTY. OF LOS ANGELES

    Li could not reasonably have believed that he had one of
the usual Fourth Amendment justifications for the arrest: He
had no warrant; Demuth was not suspected of a crime; he was
not in hot pursuit or performing a community care-taking
function, etc. Referee Shirley’s order, by its clear terms, did
not authorize Li to seize Demuth. As Li testified at trial,
Referee Shirley’s command was “go . . . get Ms. Demuth;
and, if she refused to come to court, then . . . get Ms. De La
Guerra Jones.” The referee contemplated the possibility that
Demuth might not come when summoned, and gave clear
instructions as to what Li was to do in that case: bring her
supervisor, presumably to explain why her subordinate was
not coming to court when summoned. No reasonable officer
could have understood the referee as ordering that Demuth be
forcibly brought into court. An unreasonable mistake of fact
does not provide the basis for qualified immunity. See
Liberal v. Estrada, 632 F.3d 1064, 1078 (9th Cir. 2011).

    Li also relies on Demuth’s statement that he would have
to arrest her to bring her into court immediately. While
challenging someone equipped with a badge, handcuffs and
a gun to “arrest me” was unwise on Demuth’s part, we fail to
see what legal difference her statement makes. Demuth
certainly could not authorize her own arrest and, in any event,
Li could not reasonably have believed that Demuth was
volunteering for handcuffs.        Demuth was obviously
employing “a literary device known as sarcasm.” MCI
Telecomms. Corp. v. Am. Tel. & Tel. Co., 512 U.S. 218, 228
(1994). Her statement was a snide way of refusing; no
reasonable officer could have thought otherwise. Having no
reasonable basis for believing he was authorized to arrest
Demuth, Li is not entitled to qualified immunity.
             DEMUTH V. CTY. OF LOS ANGELES                  7

    Demuth also appeals the adverse verdict on her state law
and excessive force claims, and Li appeals the denial of
quasi-judicial immunity. On these issues, we affirm in part
and reverse in part, as explained in the memorandum
disposition we file concurrently with this opinion.

               *              *              *

      No one in this case has covered himself with glory: not
the lawyer whose lackadaisical response to a judicial
summons and disrespectful retort to a fellow court officer set
off this unfortunate chain of events; not the supervisor who
did not urge the lawyer to comply promptly with the deputy’s
repeated requests that she come to court or admonish her for
her tart response to the deputy; not the deputy who took the
bait and abused his power; not the judges of the Los Padrinos
Juvenile Court, who, doubtless aware of the incident, failed
to mediate a minor dispute among court officers and allowed
it to metastasize into a federal case. What seems to be at
stake here is little more than wounded pride, as any damages
suffered by the plaintiff seem hardly more than nominal. The
dispute should have been resolved by an admission that the
deputy violated Demuth’s constitutional rights, followed by
mutual apologies and a handshake, saving the taxpayers of
Los Angeles County the considerable costs of litigating this
tiff.

   AFFIRMED IN PART, REVERSED IN PART.